Exhibit 10.3

EXECUTION VERSION

SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of June 22, 2012 (this “Amendment”), is entered into among WILLIAMS-SONOMA,
INC., a Delaware corporation (the “Borrower”), the Guarantors party hereto, the
Lenders party hereto, and BANK OF AMERICA, N.A., as administrative agent for the
Lenders (in such capacity, the “Agent”). Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed thereto in the Credit
Agreement (as defined below).

RECITALS

WHEREAS, the Borrower, the Lenders and the Agent are parties to that certain
Fifth Amended and Restated Credit Agreement, dated as of September 23, 2010 (as
amended or modified from time to time, the “Credit Agreement”); and

WHEREAS, the parties hereto have agreed to amend the Credit Agreement as
provided herein.

NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1.      Amendments.

(a)      The definition of “Domestic Subsidiary” in Section 1.1 of the Credit
Agreement is hereby amended to read as follows:

  “Domestic Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of any political subdivision of the United States, other than any
such Subsidiary substantially all of the assets of which consist of stock of one
or more Subsidiaries that are “controlled foreign corporations” within the
meaning of Section 957 of the Code.

(b)      The definition of “Maturity Date” in Section 1.1 of the Credit
Agreement is hereby amended to read as follows:

  “Maturity Date” means June 22, 2017; provided, however, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

(c)      Section 4.2 of the Credit Agreement is hereby amended to read as
follows:

  Section 4.2      Determinations of Margins and Facility Fee Rate. From
June 22, 2012 to the first Margin Adjustment Date, the margins identified in
Section 4.1 shall be as follows: (a) the margin of interest payable with respect
to Base Rate Loans (the “Base Rate Margin”) shall be 0.000%; (b) the margin of
interest payable with respect to Libor Loans (the “Libor Rate Margin”) shall be
1.000%; and (c) the margin of interest payable with respect to IBOR Loans (the
“IBOR Rate Margin”) shall be 1.000%. From June 22, 2012 until the first Margin
Adjustment Date, the percentage used to determine fees payable under Section 4.6
(the “Facility Fee Rate”) shall be 0.125%. Upon delivery



--------------------------------------------------------------------------------

of the certificate required pursuant to Section 10.1(c) after the end of each
Fiscal Quarter commencing with such certificate delivered for the Fiscal Quarter
ending July 29, 2012, the Facility Fee Rate, the Base Rate Margin, the Libor
Rate Margin and the IBOR Rate Margin shall automatically be adjusted to the fee
or rate, as applicable, corresponding to the Leverage Ratio (determined for the
preceding twelve (12) Fiscal Periods then ending) of the Borrower set forth in
the following table, such automatic adjustment to take effect as of the first
day of the calendar month following the date on which such certificate is
delivered (the “Margin Adjustment Date”).

 

LEVERAGE RATIO   FACILITY    
FEE RATE       LIBOR
RATE
MARGIN       IBOR
RATE
MARGIN       BASE RATE    
MARGIN Greater than or equal to
3.00 to 1.00   0.225%   1.775%   1.775%   0.775% Greater than or equal to
2.50 to 1.00 but less than
3.00 to 1.00   0.175%   1.325%   1.325%   0.325% Greater than or equal to
2.00 to 1.00 but less than
2.50 to 1.00   0.150%   1.100%   1.100%   0.100% Greater than or equal to
1.50 to 1.00 but less than
2.00 to 1.00   0.125%   1.000%   1.000%   0.000% Less than 1.50 to 1.00   0.100%
  0.900%   0.900%   0.000%

If the Borrower fails to deliver such certificate with respect to any Fiscal
Quarter which sets forth the Leverage Ratio within the period of time required
by Section 10.1(c): (x) each of the Libor Rate Margin and the IBOR Rate Margin
(each for Interest Periods commencing after the applicable Margin Adjustment
Date) shall automatically be adjusted to 1.775% per annum; (y) the Base Rate
Margin shall be automatically adjusted to 0.775% per annum; and (z) the Facility
Fee Rate shall automatically be adjusted to 0.225% per annum. The automatic
adjustments provided for in the preceding sentence shall take effect as of the
date on which the referenced certificate is due and shall remain in effect until
otherwise adjusted on the date such certificate is actually received in
accordance herewith.

2.      Joinder of Rejuvenation Inc.

(a)      Rejuvenation Inc., an Oregon corporation (the “New Subsidiary”) hereby
assumes all the obligations of a “Guarantor” under the Guaranty Agreement and
agrees that it is a “Guarantor” and bound as a “Guarantor” under the terms of
the Guaranty Agreement as if it had been a signatory thereto. In accordance with
the foregoing and for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the New Subsidiary irrevocably and unconditionally
guarantees to the Agent and the other holders of the Guaranteed Indebtedness (as
defined in the Guaranty Agreement) the full and prompt payment and performance
of the Guaranteed Indebtedness (as defined in the Guaranty Agreement) upon the
terms and conditions set forth in the Guaranty Agreement. Without limiting the
generality of the foregoing terms of this paragraph 2(a), the New Subsidiary
hereby jointly and severally together with the other Guarantors, guarantees to
each holder of the Guaranteed Indebtedness (as defined in the Guaranty
Agreement) and the Agent, as provided in the Guaranty Agreement, the prompt
payment of the



--------------------------------------------------------------------------------

Guaranteed Indebtedness (as defined in the Guaranty Agreement) in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, a
mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof.

(b)      This Agreement shall be deemed to be part of, and a modification to,
the Guaranty Agreement and shall be governed by all the terms and provisions of
the Guaranty Agreement, which terms are incorporated herein by reference, are
ratified and confirmed and shall continue in full force and effect as valid and
binding agreements of the New Subsidiary enforceable against the New Subsidiary.
The New Subsidiary hereby waives notice of the Agent’s or any Lender’s
acceptance of this Agreement.

3.      Effectiveness; Conditions Precedent.      This Amendment shall become
effective upon satisfaction of the following conditions precedent:

(a)      Execution of Counterparts of Amendment.      The Agent shall have
received counterparts of this Amendment, which collectively shall have been duly
executed on behalf of the Borrower, each of the Guarantors, the Agent and the
Lenders.

(b)      Opinions of Counsel.      The Agent shall have received satisfactory
opinions of legal counsel to the Borrower and the Guarantors as to such matters
as the Agent may request.

(c)      Organization Documents, Resolutions, Etc.      The Agent shall have
received the following, in form and substance satisfactory to the Agent, for
each of the Borrower and the Guarantors:

(i)      the certificate of incorporation, certificate of formation, certificate
of limited partnership or other similar document certified by the Secretary of
State of the state of its incorporation, formation or organization and dated a
current date (or, in lieu thereof, a certification from the Secretary of such
Person that such document has not changed from a certified copy thereof
previously delivered to the Agent);

(ii)      the bylaws, operating agreement; partnership agreement or similar
agreement certified by its Secretary or an Assistant Secretary (or, in lieu
thereof, a certification from the Secretary of such Person that such document
has not changed from a certified copy thereof previously delivered to the
Agent);

(iii)      resolutions of its board of directors (or similar governing body)
certified by its Secretary or an Assistant Secretary which authorize its
execution, delivery and performance of this Amendment;

(iv)      a certificate of incumbency certified by the Secretary or an Assistant
Secretary certifying the names of its officers who are authorized to sign this
Amendment (including the certificates contemplated herein) together with
specimen signatures of each such officer; and

(v)      certificates (dated within thirty (30) days of the Closing Date) of the
appropriate Governmental Authorities of the state of incorporation, formation or
organization as to its existence and, to the extent applicable, good standing.



--------------------------------------------------------------------------------

(d)      Fees.      The Borrower shall have paid (i) to the Agent, for the
account of each Lender, all agreed upfront fees due and payable to such Lender
on the date hereof and (ii) to the Agent and the Arranger, all fees due and
payable to the Agent and the Arranger on the date hereof.

4.      Expenses.      The Borrower agrees to reimburse the Agent for all
reasonable out-of-pocket costs and expenses of the Agent in connection with the
preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of Moore & Van Allen PLLC.

5.      Ratification of Credit Agreement.      The Borrower and each Guarantor
acknowledges and consents to the terms set forth herein and agrees that this
Amendment does not impair, reduce or limit any of its obligations under the Loan
Documents, as amended hereby. This Amendment is a Loan Document.

6.       Authority/Enforceability.      The Borrower and each Guarantor
represents and warrants as follows:

(a)      It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.

(b)      This Amendment has been duly executed and delivered by such Person and
constitutes its legal, valid and binding obligations, enforceable in accordance
with its terms, except as limited by bankruptcy, insolvency or other laws of
general application relating to the enforcement of creditors’ rights and general
principles of equity.

(c)      No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by such Person of this Amendment.

(d)      The execution and delivery of this Amendment does not (i) contravene
the terms of its articles of incorporation, bylaws or other organizational
documents (as applicable) or (ii) violate any applicable law, rule or
regulation.

7.      Representations and Warranties of the Borrower.      The Borrower
represents and warrants to the Lenders that after giving effect to this
Amendment (a) the representations and warranties set forth in Article 9 of the
Credit Agreement are true and correct in all material respects as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and (b) no event has
occurred and is continuing which constitutes a Default.

8.      Counterparts/Telecopy.      This Amendment may be executed in any number
of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
Delivery of executed counterparts of this Amendment by telecopy or other secure
electronic format (.pdf) shall be effective as an original.

9.      GOVERNING LAW.      THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

10.      Successors and Assigns.      This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.



--------------------------------------------------------------------------------

11.      Headings.      The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Amendment.

12.      Severability.      If any provision of this Amendment is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Amendment shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

BORROWER:     WILLIAMS-SONOMA, INC.,     a Delaware corporation     By:  

/s/ Julie P. Whalen

    Name:  Julie P. Whalen     Title:    Acting Chief Financial Officer
GUARANTORS:         WILLIAMS-SONOMA STORES, INC.     WILLIAMS-SONOMA DIRECT,
INC.     WILLIAMS-SONOMA RETAIL SERVICES, INC.     WILLIAMS-SONOMA DTC, INC.    
WILLIAMS-SONOMA GIFT MANAGEMENT, INC.     SUTTER STREET MANUFACTURING, INC.    
WILLIAMS-SONOMA ADVERTISING, INC.     WILLIAMS-SONOMA DTC TEXAS, INC.    
REJUVENATION INC.     By:  

/s/ Julie P. Whalen

    Name:  Julie P. Whalen     Title:    Acting Chief Financial Officer      

WILLIAMS-SONOMA, INC.

SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

AGENT:     BANK OF AMERICA, N.A.,     as Agent     By:   /s/ Tiffany Shin      
Name:  Tiffany Shin       Title:    Assistant Vice President   LENDERS:     BANK
OF AMERICA, N.A.,     as a Lender, L/C Issuer and Swing Line Lender     By:  
/s/ Brandon J. Kirkbride       Name:  Brandon J. Kirkbride      
Title:    Senior Vice President       WELLS FARGO BANK, NATIONAL ASSOCIATION,  
  as a Lender     By:   /s/ Lacy Houstoun       Name:  Lacy Houstoun      
Title:    Vice President       U.S. BANK NATIONAL ASSOCIATION,     as a Lender  
  By:   /s/ Conan Schleicher       Name:  Conan Schleicher       Title:    Vice
President       JPMORGAN CHASE BANK, N.A.,     as a Lender     By:   /s/ Alex
Rogin       Name:  Alex Rogin       Title:    Vice President       BARCLAYS BANK
PLC,     as a Lender     By:   /s/ Ronnie Glenn       Name:  Ronnie Glenn      
Title:    Vice President       KEYBANK NATIONAL ASSOCIATION,     as a Lender    
By:   /s/ Marianne T. Meil       Name:  Marianne T. Meil       Title:    Senior
Vice President  

WILLIAMS-SONOMA, INC.

SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

    UNION BANK, N.A.,     as a Lender     By:   /s/ Justin Brauer      
Name:  Justin Brauer       Title:    Vice President      

FIFTH THIRD BANK,

as a Lender

    By:   /s/ Gary S. Losey       Name:  Gary S. Losey       Title:    Vice
President      

THE BANK OF NOVA SCOTIA,

as a Lender

    By:   /s/ Christopher Usas       Name:  Christopher Usas      
Title:    Director  

WILLIAMS-SONOMA, INC.

SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT